Citation Nr: 9922329	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1991 to 
July 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 1998, the RO, in pertinent part, granted service 
connection for mechanical low back pain (assigning a 
noncompensable evaluation); a left knee condition, status 
post arthroscopy with medial and lateral partial meniscectomy 
(assigning a 10 percent disability rating); and a right knee 
condition (assigning a 10 percent disability rating).  

The Board notes that the appellant requested a hearing at a 
local VA office before a Member of the Board.  The record 
indicates that the appellant was scheduled for a hearing in 
April 1999 but failed to report for that hearing.  There is 
no record of the appellant requesting a postponement or 
another hearing.  Therefore, the appellant's request for 
hearing is considered withdrawn.  38 C.F.R. § 20.702(d) 
(1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant's mechanical low back pain is manifested by 
characteristic pain on motion.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation of 10 
percent for mechanical low back pain have been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the appellant reported a 
one week history of a low back strain in February 1997.  The 
appellant reported that the pain had subsided since the 
previous week.  Examination revealed decreased range of 
motion secondary to pain.  No abnormalities were noted on 
inspection of the back, and the appellant was found to have a 
normal gait and stance.  No x-ray studies were performed.  
The appellant was diagnosed with mechanical low back pain.  

In August 1997, the appellant filed an application for, in 
pertinent part, a back problem.  

In October 1997 the appellant underwent a VA general medical 
examination.  The appellant reported, in pertinent part, that 
he developed back pain in the service following heavy 
lifting.  The appellant currently reported difficulty with 
walking and climbing stairs because of his back pain.  He 
stated that he takes Motrin when the pain is severe.  

Examination of the lumbosacral spine revealed 40 degrees 
forward flexion with moderate pain from 20 to 40 degrees; 20 
degrees dorsiflexion; 15 degrees lateral flexion bilaterally; 
and 5 degrees lateral rotation on both the right and left.  

The musculature of the back was found to be adequate.  It was 
noted that there was no spasm or strength deficits in the 
back.  Straight leg raises were negative, and neurological 
examination was found to be within normal limits.  X-rays of 
the lumbar spine revealed minimal degenerative disc disease 
at L4-5.  The examiner concluded that there were minimal 
range of motion deficits of the lumbosacral spine primarily 
secondary to subjective pain.  The VA examiner concluded that 
there was insufficient clinical information available to 
warrant the diagnosis of any acute or chronic condition of, 
in pertinent part, the lumbar spine.  

In February 1998 the RO granted, in pertinent part, service 
connection for mechanical low back pain, assigning a 
noncompensable evaluation.  The appellant submitted a timely 
Notice of Disagreement (NOD) with regard to the evaluation of 
his mechanical low back pain.  


Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §4.2 
(1998).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief, and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome contemplates 
limitation of motion.  See VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

In the present case, the appellant's mechanical low back pain 
is currently evaluated as noncompensable under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).  Under 
Diagnostic Code (DC) 5295, the noncompensable rating 
contemplates lumbosacral strain with slight subjective 
symptoms only.  The next higher evaluation (10 percent) 
requires lumbosacral strain with characteristic pain on 
motion.  

The medical evidence establishes that the appellant has pain 
on motion of his back.  Limitation of motion secondary to 
pain was noted at a physical examination in February 1997.  
There was moderate pain described on forward flexion from 20 
to 40 degrees during the October 1997 VA examination.  This 
is persuasive evidence demonstrating that the appellant's 
mechanical low back pain warrants an initial disability 
rating of 10 percent because the appellant has shown 
characteristic pain on motion.  38 C.F.R. 4.71a, Diagnostic 
Code 5295 (1998).  



The medical evidence in this case does not support a rating 
in excess of 10 percent for mechanical low back pain under DC 
5295.  The next higher evaluation (20 percent) contemplated 
by DC 5295 requires lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).  

The appellant was found to have no muscle spasm at the 
October 1997 VA examination.  Nor was muscle spasm noted at 
the February 1997 examination of the appellant's back.  
Limitation of motion was described by the October 1997 VA 
examiner as minimal.  In addition, X-rays showed only minimal 
degenerative disc disease at L4-5.  This is persuasive 
evidence demonstrating that the appellant's low back strain 
does not warrant an initial rating in excess of 10 percent.  
38 C.F.R. 4.71a, Diagnostic Code 5295 (1998).  

The medical evidence does not warrant an initial rating in 
excess of 10 percent under DC 5292.  A 10 percent rating 
under DC 5292 contemplates a slight limitation of motion in 
the lumbar spine.  The next higher rating (20 percent) 
requires moderate limitation of motion in the lumbar spine.  
38 C.F.R. 4.71a, Diagnostic Code 5292 (1998).  

The appellant's range of motion at the October 1997 VA 
examination was 40 degrees forward flexion (with moderate 
pain noted from 20 to 40 degrees); 20 degrees dorsiflexion; 
15 degrees lateral flexion bilaterally; and 5 degrees lateral 
rotation on both the right and left.  

The VA examiner concluded that there were minimal deficits of 
range of motion in the lumbar spine, based primarily upon 
subjective pain.  This is persuasive evidence that the 
appellant is not entitled to an initial rating in excess of 
10 percent for mechanical low back pain because the examiner 
specifically concluded that lumbar range of motion was only 
minimally limited.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).  

The appellant is not entitled to an initial rating in excess 
of 10 percent under DC 5293.  A 10 percent rating under DC 
5293 contemplates mild intervertebral disc syndrome.  The 
next higher rating (20 percent) requires moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R § 4.71a, Diagnostic Code 5293 (1998).  

First, the appellant has not been diagnosed with 
intervertebral disc syndrome.  He has been diagnosed with 
mechanical low back pain.  Furthermore, the probative 
evidence of record does not show a moderate condition 
characterized by recurring attacks.  An x-ray of the lumbar 
spine at the October 1997 VA examination revealed only 
minimal degenerative disc disease at L4-5.  

The October 1997 VA examiner concluded that there was 
insufficient clinical information available to warrant the 
diagnosis of any acute or chronic condition of the lumbar 
spine.  The record indicates that the appellant has only been 
seen twice for his back: once in February 1997 and once in 
October 1997 at the VA examination.  

There are no other available medical records specifically 
documenting back problems.  In addition, the October 1997 VA 
examiner noted that the appellant's neurological condition 
was within normal limits and that straight leg raising was 
negative.  This is persuasive evidence that the appellant 
does not warrant an initial rating in excess of 10 percent 
for mechanical low back pain under DC 5293.  38 C.F.R § 
4.71a, Diagnostic Code 5293 (1998).  

The Board also notes that the appellant is not entitled to 
separate ratings under DC's 5292, 5293, and 5295 based on 
limitation of motion.  The VA Office of General Counsel has 
determined that the rating for intervertebral disc syndrome 
under DC 5293 contemplates limitation of motion.  See 
VAOPGCPREC 36-97.  DC 5295 also contemplates limitation of 
motion.  Rating the appellant's limitation of motion under 
separate diagnostic codes would violate the rule against 
pyramiding.  Evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (1998); see Brady, Esteban, 
supra.  

The Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating.  The appellant reported 
at the October 1997 VA examination that he has difficulty 
walking long distances and climbing stairs because of back 
pain.  He stated that he takes Motrin when the back pain 
becomes severe.  Range of motion in the lumbar spine was 
found to be limited because of moderate pain.  

However, it was also noted that the appellant's posture was 
erect and steady and that he appeared in no acute distress.  
While moderate pain was described on motion of the back, the 
examiner concluded that such pain only minimally limited the 
range of motion in the appellant's lumbar spine.  No atrophy 
was noted.  In fact, it was specifically noted that the 
appellant's back musculature was adequate.  It was also noted 
that there was no spasm in the back and that there were no 
strength deficits in the back.  

At the examination in February 1997, it was noted that there 
were no abnormalities of gait or stance.  The appellant's 
back was found to have no abnormalities on inspection.  No 
atrophy or weakness was noted.  Thus, the Board finds that 
the evidentiary basis does not demonstrate additional 
disability of the appellant's mechanical low back pain in 
excess of a 10 percent evaluation upon which to predicate a 
grant of a higher rating based on functional loss due to 
pain, incoordination, weakness, excess fatigability, etc., 
under the criteria of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his mechanical 
low back pain on the occasion of the grant of service 
connection by the RO in February 1998, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In initial rating cases, a separate rating can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. at 9.  In the case 
at hand, the Board finds that staged ratings are not 
appropriate.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence warrants an initial rating 
of 10 percent for his service-connected mechanical low back 
pain.  


Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
appellant with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider his claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the appellant nor his 
representative have raised the issue  of 38 C.F.R. § 
3.321(b)(1) on appeal.  Having reviewed the record with the 
above mandates in mind, the Board finds no basis for further 
action on this question.  


ORDER

Entitlement to an initial compensable rating of 10 percent 
for mechanical low back pain is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

